Response to Amendment
This Office action is in response to amendment and remark filed on 10/08/2021. The amendments to the claims were received and have been entered. 
Claims 1, 5 and 28 have been amended. 
Claims 3, 6, 12 and 10-27 have been canceled. 
Claims 2 and 4 are rejoined.
Claims 1-2, 4-5, 7-9, and 28-29 remain present in this application. 
The rejection of claim 28 under 35 USC 112(b) are withdrawn in view of the amendment. The claim amendment overcomes the Cho and Yamazaki prior art rejections.

Reason for Allowance
Claims 1-2, 4-5, 7-9, and 28-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record, either singularly or in combination, fails to anticipate or render a display panel including the limitation “a photoelectric reading circuit electrically connected to the photoelectric converter to read a photoelectric signal generated by the photoelectric converter, a compensation processor electrically connected to the photoelectric reading circuit through a signal reading line, and configured to: receive the photoelectric signal from the photoelectric reading circuit; and calculate a brightness compensation value based on the photoelectric signal; and a data driving circuit, configured to provide a first data voltage 
This patentable distinction has been added to the independent claim 1 and renders it allowable.

With respect to independent claim 28, the prior art of record, either singularly or in combination, fails to anticipate or render a pixel light emitting compensation method for a display panel comprising in sequence combination of limitation including steps of:
“providing, by the data driving circuit, a first data voltage to the pixel driving circuit, so that the pixel driving circuit drives the light emitting unit to emit light with initial brightness;
receiving, by the photoelectric converter, the light with the initial brightness, and
generating a photoelectric signal;
reading, by the photoelectric reading circuit, the photoelectric signal to the
compensation processor;
calculating, by the compensation processor, a brightness compensation value,
and providing the brightness compensation value to the data driving circuit; and
providing, by the data driving circuit, a second data voltage to the pixel driving
circuit, so that the pixel driving circuit drives the light emitting unit to compensate for brightness to emit light” along with other claimed limitation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: October 12, 2021